Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5546 Page 1 of 19



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,

            Plaintiffs,                        Case No. 1:17-cv-00066

v.                                             Hon. Paul L. Maloney

XL INSURANCE AMERICA, INC., formerly
known as WINTERTHUR INTERNATIONAL
AMERICA INSURANCE COMPANY,

            Defendant.




                          Plaintiffs’ Trial Brief
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5547 Page 2 of 19



                                                    Table of Contents

                                                                                                                                 Page




Introduction ................................................................................................................... 1

Expected Proofs.............................................................................................................. 1

I.        XL denied coverage for the Uni-Knee lawsuits, forcing Stryker to
          settle those claims on its own. ............................................................................ 1

II.       At a settlement conference in January 2009, XL unilaterally
          settles with Pfizer in an attempt to exhaust its policy limits and
          avoid paying part of the Stryker I judgment. ..................................................... 3

III.      When settling with Pfizer, XL intentionally exposed Stryker to a
          coverage dispute with TIG, exposing Stryker to the risk that
          Stryker would lose its excess coverage. .............................................................. 5

IV.       Because of XL’s bad-faith conduct, Stryker lost its excess
          coverage from TIG. .............................................................................................. 7

XL’s Bad Faith ............................................................................................................... 8

Stryker’s Damages ....................................................................................................... 13

Anticipated Evidentiary Issues ................................................................................... 14

Other         ....................................................................................................................... 14

Certificate of Compliance ............................................................................................ 17




                                                                  ii
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5548 Page 3 of 19




                                     Introduction

             This is an action for insurance bad faith. Because of XL’s unilateral

actions, Stryker lost excess insurance coverage for about $6.2 million in settlements

that Stryker paid to settle personal injury lawsuits. Stryker lost its excess coverage

because XL was motivated by a selfish purpose: it was more concerned about saving

money than protecting its insured.

                                 Expected Proofs

             Stryker expects that the evidence will show as follows:

I.    XL denied coverage for the Uni-Knee lawsuits, forcing Stryker to
      settle those claims on its own.

             Starting in 2000, Stryker received claims and lawsuits for personal

injuries arising out of defective Duracon Uni-Knee implants.       The polyurethane

components in these implants failed prematurely, causing injury. Stryker tendered

these claims and lawsuits to XL for defense and indemnification, and XL denied

coverage.

             Stryker then sued XL for wrongfully denying coverage, and Stryker won.

Judge Robert Holmes Bell ruled against XL on the issue of coverage and, after trial,

entered a judgment against XL for the $7.6 million that Stryker had paid in

settlements, plus $6.3 million in defense costs. Judge Bell also awarded Stryker

$12.7 million in penalty interest, based on XL’s failure to timely pay insurance

benefits, as allowed by Mich. Comp. Laws 500.2006. (Stryker I, Case No. 4:01-cv-

00157, DE 1055, PageID.10162).




                                          1
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5549 Page 4 of 19




             The Uni-Knees created liability for Stryker, and they created liability

for Pfizer, Inc., as well. Pfizer’s subsidiary, Howmedica, Inc., had manufactured the

Uni-Knees. Stryker purchased Howmedica’s assets, including the inventory of Uni-

Knees in 1998. Many recipients of the defective Uni-Knees sued both Stryker and

Pfizer.

             Pfizer tendered many of its Uni-Knee claims to Stryker for defense and

indemnification, which Stryker refused. Pfizer then sued Stryker in the Southern

District of New York, alleging that Stryker breached the indemnification provisions

of the Pfizer-Stryker asset purchase agreement. Pfizer won. In 2005, Pfizer obtained

an interlocutory judgment against Stryker for about $17.7 million.

             In a separate lawsuit, called Stryker II, Stryker sued XL and its excess

carrier, TIG, seeking coverage for the Pfizer judgment. This judgment was covered

under the “insured contract” provisions of the insurance policies. Stryker won this

suit as well. Judge Bell declared that XL had to pay part of the Pfizer judgment and

that TIG was liable for any portion of the Pfizer judgment that exceeded XL’s $15

million limits. (Stryker II, Case No. 1:05-cv-00051, DE 162, PageID.3119).

             Thus, as of January 2009, Stryker had won complete coverage for its

Uni-Knee liability.   In Stryker I, the Court had ruled that XL was required to

indemnify Stryker for the $7.6 million in Uni-Knee settlements (plus defense costs

and penalty interest). In Stryker II, the Court had ruled that XL had to pay a portion

of the Pfizer judgment, up to XL’s policy limits, while TIG was required to pay the

remainder of the Pfizer judgment.



                                          2
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5550 Page 5 of 19




             But in January 2009, XL took Stryker’s victory away, by compromising

Stryker’s excess insurance coverage.

II.   At a settlement conference in January 2009, XL unilaterally settles
      with Pfizer in an attempt to exhaust its policy limits and avoid paying
      part of the Stryker I judgment.

             In late 2008, Stryker and XL jointly requested that the Court schedule

a settlement conference, and they suggested that Pfizer and TIG be invited to attend,

in the hope of a global resolution. Magistrate Judge Scoville presided over the

settlement conference on January 12 and 14, 2009.

             At the outset of the conference, Stryker’s representative, Michael

Cartier, advised the other parties that Stryker wanted a global resolution of all claims

and the insurers should pay. Other than that, Stryker had no substantive discussions

with XL during the entire settlement conference. Stryker’s position was that it had

won coverage, and all that needed to be negotiated was the division of the loss

between XL and TIG.

             On the second day of the settlement conference, counsel for TIG told the

other parties that TIG would not pay anything. TIG’s counsel did not attend the

second day of the settlement conference in person. XL knew full well that TIG was

doing everything in its power to avoid paying anything to Stryker.

             Stryker was present on the second day of the settlement conference, but

it was kept in the dark about the negotiations between Pfizer and XL. At the

conclusion of the second day of the settlement conference, XL and Pfizer announced

that they had reached a settlement in principle. Even though XL was ostensibly



                                           3
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5551 Page 6 of 19




entering into a settlement with Pfizer on Stryker’s behalf, XL never discussed the

settlement with Stryker, never sought Stryker’s consent to it, did not disclose the

details of the settlement to Stryker, and did not disclose that it would refuse to pay

part of the judgment in Stryker I.

             Upon learning that XL had entered into a settlement with Pfizer,

Stryker repeatedly objected in writing to XL’s decision to enter into the settlement

without Stryker’s participation or consent. Stryker demanded that XL provide details

on the secret settlement that XL had entered “on Stryker’s behalf,” but XL refused.

Stryker specifically warned XL that XL had an obligation to act in good faith vis-à-

vis Stryker and that Stryker did not consent to any settlement that would impair any

of Stryker’s interests.

             XL did not heed that warning. Instead, XL secretly struck a deal that

benefited XL at the expense of Stryker. Even though Judge Bell, after trial, had

entered a judgment, in Stryker I, requiring XL to indemnify Stryker for the $7.6

million in settlements that Stryker paid, XL chose to pay the entire Pfizer judgment

and not pay the Stryker I judgment. XL did not disclose this plan to Stryker until

after the agreement was signed.

             XL did this in an attempt to exhaust its policy limits and to avoid paying

over $6 million in penalty interest awarded in Stryker I under Mich. Comp. Laws §

500.2006.




                                          4
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5552 Page 7 of 19




III.   When settling with Pfizer, XL intentionally exposed Stryker to a
       coverage dispute with TIG, exposing Stryker to the risk that Stryker
       would lose its excess coverage.

             Stryker learned of the terms of the settlement only after the settlement

agreement had been signed by XL and Pfizer. As Pfizer’s attorney will testify, XL did

not negotiate the amount of the settlement with Pfizer at all; it simply paid Pfizer’s

entire $26 million demand. XL did so because XL was not at all motivated by trying

to maximize Stryker’s overall insurance coverage; instead, it paid any price it thought

it needed to in order to exhaust its policy limits and extricate itself from the

disastrous coverage litigation. XL was not looking out for Stryker at all; it was simply

trying to get out of the coverage litigation and to avoid paying millions of dollars of

penalty interest. In 2014, XL was ultimately ordered by the Sixth Circuit to pay the

penalty interest, but at the time XL believed that it could avoid it.

             In doing so, XL intentionally exposed Stryker to litigation risk. One of

XL’s attorneys, Mike Betz, is expected to testify that XL considered several options

during the settlement conference, including: (1) pay the entire amount of the Uni-

Knee Settlements as well as the Pfizer judgment and then pursue TIG under an

equitable subrogation theory; (2) interplead the policy limits with the Court; or (3)

settle with Pfizer alone.

             Mr. Betz is expected to testify that option (1) did not appeal to XL

because it involved a risk that TIG might end up not providing coverage. That is the

same risk that XL decided to impose upon Stryker, instead. Option (2) did not appeal

to XL because it involved a risk that penalty interest would continue to accrue. XL’s



                                           5
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5553 Page 8 of 19




rejection of that option was solely due to serve its own interests, because only XL—

not Stryker—would be harmed by the continued accrual of penalty interest. Thus, XL

rejected the options that would create risk for XL and chose the only option that

created risk for Stryker.

             XL’s representative at the settlement conference, Michael Daly, is

expected to testify that XL had several options at the settlement conference other

than the one it chose. XL knew exactly what it was doing when it decided to make

Stryker shoulder these risks instead of taking the risks upon itself.

             Stryker—which did not know any of the material terms of the settlement

between XL and Pfizer—asked XL to explain the terms of the settlement, but XL

refused. In fact, one of XL’s attorneys, Mike Betz, stated in an email to Pfizer’s

attorneys that, “It is not our intention, until there has been agreement on a final

document, to supply detailed information concerning the proposed settlement or the

settlement document to Stryker’s counsel for their information (or, heaven forbid,

their additional input).” Remarkably, Mr. Betz indicated in the same email that XL

was entering the settlement with Pfizer “on Stryker’s behalf . . .”. Mr. Daly is expected

to testify that he did not think he had to tell Stryker about the details of the

settlement because the policy did not require him to do so, even though he was

settling “on Stryker’s behalf.”

             Of course, XL should not have been settling claims “on Stryker’s behalf”

without Stryker’s consent in the first place. XL’s attorneys could not represent

Stryker’s interests with respect to the settlement, because there was a giant conflict



                                           6
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5554 Page 9 of 19




of interest between XL and Stryker. XL had been adverse to Stryker for seven years

prior to the settlement conference and remained adverse to Stryker for five more

years after the settlement conference, when it continued to dispute coverage on

appeal.

IV.   Because of XL’s bad-faith conduct, Stryker lost its excess coverage
      from TIG.

             Because XL paid the Pfizer judgment first, the $7.6 million of Stryker’s

Uni-Knee settlements were suddenly “pushed” into TIG’s layer of excess coverage.

This created a coverage defense for TIG (which was not a party to Stryker I and

therefore wasn’t bound by the judgment in Stryker I), because TIG had not consented

to Stryker’s settlements. TIG would not have had this defense to payment of the Pfizer

judgment, because the policy does not require an insurer’s consent to an adjudicated

liability, and because Judge Bell had already declared that TIG was liable for any

portion of the Pfizer judgment that exceeded XL’s policy limits.

             Ultimately, as a direct result of XL’s actions taken over Stryker’s

objections, TIG was able to avoid coverage under its excess policy—solely because

XL’s conduct had given TIG a new defense to coverage that TIG would not have

possessed had XL satisfied the Court’s judgments.

             When XL entered into the settlement in January and February 2009,

Stryker had already won coverage—after trial and almost seven years of litigation—

for the Uni-Knee settlements. Stryker had a judgment against XL for those

settlements. But then XL took Stryker’s hard-fought victory away, ignoring the

judgment that Stryker had already obtained and forcing Stryker to litigate coverage


                                          7
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5555 Page 10 of 19




 for the Uni-Knee settlements all over—this time against a new coverage defense that

 XL’s conduct had provided to TIG.

              All of this occurred solely because XL wanted to exhaust its limits and

 try to save itself from paying millions of dollars in penalty interest. If XL had simply

 honored the judgments by paying Stryker’s settlements and tendering the balance of

 its limits towards the Pfizer liability, then there would have been no coverage

 problem.

                                      XL’s Bad Faith

              Under Michigan law, an insurer acts in bad faith if its conduct is

 “arbitrary, reckless, indifferent, or [in] intentional disregard of the interest of [the

 insured].” Commercial Union Ins. Co. v. Liberty Mut. Ins. Co., 393 N.W.2d 161, 164

 (Mich. 1986). “Good or bad faith is a state of mind.” Id. at 164 n. 6 (quoting Wakefield

 v. Globe Ins. Co., 225 N.W. 643 (Mich. 1929)). “If the insurer is motivated by selfish

 purpose or by a desire to protect its own interests at the expense of its insured’s

 interest, bad faith exists, even though the insurer’s actions were not actually

 dishonest or fraudulent.” Commercial Union, 393 N.W.2d at 164.

              The jury will have to assess XL’s conduct and determine if it was

 arbitrary, reckless, indifferent, or in intentional disregard of the interest of Stryker.

 The jury will have to evaluate XL’s state of mind and determine if XL was motivated

 by selfish purpose in paying the Pfizer judgment. The evidence that Plaintiffs will

 present on XL’s bad faith includes the following:

       1.     XL admitted that it was trying to avoid penalty interest. XL admitted
              in its filings, including in a brief filed with the Sixth Circuit, that it was


                                             8
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5556 Page 11 of 19




             motivated by selfish purpose in settling with Pfizer. Namely, XL paid
             Pfizer first because it want to exhaust its policy and avoid the paying
             over $6 million in penalty interest on Stryker’s settlements. XL’s Sixth
             Circuit brief states, “[o]f course XL wanted to avoid penalty interest”
             when explaining XL’s motivation for entering into the settlement with
             Pfizer. (XL 3rd Brief, Sixth Cir. Case No. 09-2332, RE 70, PageID.12,).

       2.    XL ignored options that would have protected its insured. XL had
             several options at its disposal other than settling the Pfizer Judgment
             over Stryker’s objection. XL also could have: paid the Stryker I judgment
             and interpleaded with the Court, in Stryker II, the remaining limits on
             XL’s policy; made its settlement with Pfizer contingent on a final
             resolution of Stryker I and II to make sure that Stryker received full
             payment under its policies; or paid the full amount of the judgments in
             Stryker I and II and then brought a subrogation action against TIG.
             Instead of choosing one of these other options and protecting Stryker’s
             interests, XL looked out for its own interests while jeopardizing
             Stryker’s ability to obtain payment for the Uni-Knee Settlements.

       3.    XL was motivated by spite at the settlement conference. At the time of
             the settlement conference, XL had spent about $5.7 million trying to
             defeat Stryker’s coverage claim. XL paid almost as much fighting
             Stryker as it would have paid to defend its insured. XL incurred these
             fees through seven years of scorched-earth litigation. The amount that
             XL spent shows that XL was motivated by spite at the settlement
             conference. XL had spent a lot in legal fees and had lost—badly.

       4.    XL ignored its conflict of interest. At the time of the settlement
             conference, XL had denied coverage to Stryker and therefore had a
             conflict of interest with Stryker, as a matter of law. In fact, XL
             continued to be adverse to Stryker for years after the settlement
             agreement, as well. XL continued to contend, including on appeal, that
             there was no coverage under the policy. Before, during, and after the
             settlement conference, XL was adverse to Stryker and was not looking
             out for Stryker’s interests. Yet, XL purported to settle the Pfizer
             judgment “on Stryker’s behalf.”

       5.    XL cut Stryker out. Even though it was acting “on Stryker’s behalf,” XL
             refused to inform Stryker about the material terms of the settlement
             agreement until after it had been completely executed. The very first
             factor under Commercial Union indicating bad faith is if the insurer
             “fail[s] to keep the insured fully informed of all developments in the
             claim or suit that could reasonably affect the interests of the insured.”
             393 N.W.2d at 165. Yet, Mr. Betz admitted to Pfizer’s attorneys that, “It


                                          9
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5557 Page 12 of 19




             is not our intention, until there has been agreement on a final document,
             to supply detailed information concerning the proposed settlement or
             the settlement document to Stryker’s counsel for their information (or,
             heaven forbid, their additional input).” And Mr. Daly claimed that XL
             did not need to provide Stryker with any information or input into the
             settlement agreement because XL was not required to do so under the
             policy—a view that is directly contradicted by Michigan law on good-
             faith.

       6.    XL ignored Stryker’s objections. XL entered into the settlement with
             Pfizer over Stryker’s objection. Stryker’s attorneys objected in a January
             23, 2009 letter to XL’s attorneys that “We have asked you to provide us
             with details. . . but you have refused to do so.” Stryker’s attorneys
             reiterated the point in a January 30, 2009 letter to XL’s attorneys,
             noting that “Stryker is entitled, as XLIA’s insured, to know . . .” and
             warning XL that XL needed to act in good faith vis-à-vis Stryker when
             conducting the settlement. These letters to XL were sent before the
             settlement agreement was executed, but XL still refused to provide
             information to Stryker. XL admitted that it did not want Stryker to
             know about the details of the settlement agreement.

       7.    XL did not try to negotiate the best deal possible for Stryker, because it
             was more interested in exhausting its limits than maximizing coverage.
             XL did not negotiate the amount of the settlement at all, but simply paid
             Pfizer’s full demand so that XL could exhaust its limits and extricate
             itself from the coverage litigation, heedless of the potential impacts upon
             Stryker’s interests, including Stryker’s excess coverage. Pfizer’s
             attorney, Rick Barnes, will testify that no substantive communications
             occurred between XL and Pfizer at the settlement conference, other than
             that XL made a single offer to pay Pfizer’s full $26 million demand,
             which Pfizer accepted. Michael Daly admits that he does not remember
             any back-and-forth negotiations taking place between XL and Pfizer.
             One of XL’s attorneys, Michael Betz, admitted that XL paid “too much”
             when entering the Pfizer settlement. XL was willing to pay too much for
             the settlement (thereby wasting Stryker’s coverage) because its sole
             interest was in exhausting its policy limits.

       8.    XL allocated the settlement amounts in such a manner that XL made
             sure that the settlement payment would exhaust XL’s policy limits. The
             emails and documents exchanged between XL’s attorneys (Bloss Betz)
             and Pfizer’s attorneys (Goodell DeVries) between January 16 and
             February 4, 2009 indicate that XL’s attorneys came up with the
             allocation formula and that XL was insistent that exactly $17 million of
             the settlement payment be allocated to amounts that would exhaust


                                          10
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5558 Page 13 of 19




             XL’s policy limits. Essentially, XL took the $26 million settlement figure,
             allocated the first $17 million of it to damages categories that fell within
             the policy limits in order to max out the within-limits amounts, and then
             created new damages categories to add up to the $26 million settlement
             amount. In the process of allocating the damages amounts, XL needed
             to deduct approximately $500,000 from the within-limits damages
             categories so that the within-limits damages amounted to exactly $17
             million. XL then allocated that $500,000 to a new category of damages,
             which XL referred to as “Compensation to Pfizer for its having to deal
             with” Stryker’s continued counter-claim asserted against Pfizer in the
             Southern District of New York. In other words, XL was paying Pfizer
             $500,000 to continue to litigate against XL’s own insured, Stryker. As
             XL later realized, XL’s decision to fund Pfizer’s litigation against XL’s
             insured was indicative of bad faith. But instead of substantively
             amending the settlement agreement, XL simply relabeled the damages
             category to state that the $500,000 was for “Miscellaneous” expenses
             incurred by Pfizer. The substance of this category remained the same,
             and Pfizer was never required to substantiate that it had or would suffer
             $500,000 in miscellaneous expenses. XL overpaid Pfizer in order for XL
             to get itself out of the coverage litigation—and in doing so, XL paid
             Pfizer’s expenses for litigating against XL’s own insured.

       9.    While it was negotiating “on Stryker’s behalf,” XL was scheming to get
             out of the judgment that had been entered against it. Right after XL
             finally presented Stryker with the settlement agreement as a fait
             accompli, XL filed a dispositive motion with the Court, asking for a
             declaration that the settlement had exhausted XL’s policy limits. In
             filing this motion, XL was focused on extricating itself from the coverage
             litigation, regardless of any effects that its conduct might have on
             Stryker and Stryker’s excess coverage. For example, XL stated on March
             23, 2009, in a reply brief that XL filed in the Western District of
             Michigan in support of XL’s Motions for Partial Summary Judgment and
             for Declaratory Relief, that whether Stryker was entitled to excess
             coverage from TIG was “irrelevant to XLIA’s motion, which focuses
             mainly on XLIA’s continuing liability as primary carrier, not on the
             extent of TIG’s liability as excess carrier.” (Case No. 1:05-cv-51-RHB, RE
             235, PageID.3475). In other words, XL was focused solely on extricating
             itself from the coverage litigation; it did not know or care about the effect
             that its conduct would have on Stryker’s excess coverage.

       10.   XL knew that TIG was not going to pay, but it pushed Stryker’s
             settlements into TIG’s layer anyway. XL knew that it was exposing
             Stryker to litigation risk over its excess coverage, because when XL
             settled the case, TIG was vigorously contesting coverage. TIG filed


                                           11
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5559 Page 14 of 19




             numerous filings between 2007 and 2009 denying coverage and
             asserting affirmative defenses. For example, on September 15, 2008,
             TIG filed in the Western District of Michigan a motion for
             reconsideration of the Court’s order granting Stryker’s motion for
             summary judgment, in which TIG stated that TIG was not bound by the
             Court’s rulings in Stryker I “because TIG was not a party to Stryker I.”
             (1:05-cv-51, Doc. 154, PageID.3074). XL had knowledge of all of these
             filings and knew that TIG contended that TIG did not owe any coverage
             to Stryker. In fact, on November 5, 2012, XL filed a brief in the Western
             District of Michigan in support of XL’s Joinder in Stryker’s Summary
             Judgment Motion Against TIG, in which XL stated, “Furthermore, at
             the very time that XL settled the Pfizer claims, TIG had been flatly
             denying any coverage for any Uni-Knee claims (including the Pfizer
             claims) for years . . .” (Case No. 1:05-cv-51, RE 280, PageID.4200).

       11.   XL promised Judge Bell that Stryker woudn’t be harmed by the Pfizer
             payment. At a hearing before Judge Bell, shortly after XL settled with
             Pfizer, XL admitted that it would have acted in bad faith if XL’s actions
             cause pecuniary harm to Stryker. The Court asked XL’s counsel, “You’re
             not arguing for a moment here that your client structured the payments
             of its final limitation in such a way as to advantage your client as
             opposed to disadvantage other parties?” (Stryker II, Case No. 1:05-cv-
             51, Doc. #198, PageID #3534.) XL’s counsel responded: “There is
             absolutely not one moment where we would have disadvantaged the
             insured, and that’s what matters. There is no way that . . . Stryker will
             be out one penny of what they’re owed under the policies. It’s not
             possible. So there’s no way that . . . what XL did is going to deny
             Stryker anything to which it’s entitled as a matter of law or as a matter
             of contract.” (Stryker II, Case No. 1:05-cv-51, Doc. #198, PageID
             #3534)(emphasis added). Of course, this is exactly what happened. XL’s
             unilateral, secret actions cost Stryker its insurance coverage.

       12.   Mr. Daly’s testimony will contradict XL’s own lawyer’s and will be
             contradicted by his own, prior testimony. Mr. Daly is expected to testify
             that he did not think that he owed Stryker a duty of good faith, and that
             he only had to do what the policy said. His testimony contradicts that
             of Mr. Hacker, who acknowledged to the Court that XL owed Stryker a
             duty of good faith. It will also be contradicted by Mr. Daly’s own
             testimony in a prior case, in which he was an expert witness. There, he
             opined that an insurer does owe a duty of good faith in settling claims
             on behalf of an insured, and that an insurer can breach this duty even if
             it settles a claim within policy limits. As an expert, he testified that
             signs of bad faith include failure to communicate with the insured,



                                         12
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5560 Page 15 of 19




              failure to segregate coverage litigation from settlement activity, and
              insufficient investigation. (RE 365)

              XL has no valid response to any of this evidence. In fact, its position

 appears to be that Michael Cartier gave XL blanket authority at the outset of the

 settlement conference to settle the case in any manner that XL wanted. But this

 makes no sense, and Mr. Betz and other witness will testify that Mr. Cartier wanted

 a global settlement, not a piecemeal settlement, and that Stryker expected that XL

 would pay the Stryker I judgment in full. XL also blames Stryker’s for not getting

 consent from TIG for its settlements. But Stryker would not have needed TIG’s

 consent had it not been for XL’s actions, and XL repeatedly represented to this Court

 that Stryker didn’t need TIG’s consent.

                                 Stryker’s Damages

              Damages are straightforward. Stryker paid about $7.6 million to settle

 the Duracon Uni-Knee claims.       Of this amount, about $1.4 million falls within

 Stryker’s self-insured retention. The amount of Stryker’s settlements that should

 have been covered is $6,194,258. This is the principal amount of Stryker’s damages.

              The jury may also award pre-filing interest to Stryker. Under Michigan

 law, pre-filing interest (as opposed to post-filing but pre-judgment interest) is an

 element of damages for the jury to consider. Currie v. Fiting, 134 N.W.2d 611, 616

 (Mich. 1965). Stryker will seek pre-filing interest at 5% interest on the judgment,

 dating from the date of the Settlement Agreement (February 2, 2009) until the date

 that the complaint was filed in this litigation (January 20, 2017). Pre-filing interest




                                           13
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5561 Page 16 of 19




 will equal at least $2,468,369.39 (=$6,194,258 x 5% per year @ 2909 days). The total

 is $8,662,627.39.

              Stryker will also seek prejudgment interest under Mich. Comp. Laws §

 600.6013(8), but that interest will be determined by the Court, as a matter of law, not

 the jury.

                          Anticipated Evidentiary Issues

              The parties have filed myriad motions in limine. Motions that are

 currently unresolved are:

                    Whether XL can present evidence on its erroneous interpretation
                     of the Sixth Circuit’s opinion. (ECF 324).

                    Whether XL can present duplicative expert testimony on
                     mediations. (ECF 370).

                    Whether Plaintiffs can present evidence of XL’s pre-mediation
                     attorneys’ fees incurred in the coverage litigation. (ECF 312).

                    Whether Plaintiffs can present evidence of an expert opinion that
                     Michael Daly, who was XL’s representative at the settlement
                     conference, presented in an insurance bad faith case, where the
                     opinion and his prior testimony contradicts his expected
                     testimony in this case. (ECF 331).

                    Which parties can ask leading questions of Mr. Daly at his de bene
                     esse deposition. (ECF 373, 377).

                                         Other

              Witnesses will be sequestered, per Evidence Rule 615. Attorneys Paul

 Koepff and D. Andrew Portinga are listed as potential witnesses for each side.

 PageID.4452, 4454. They will not be representing parties at trial. PageID.4408.




                                           14
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5562 Page 17 of 19




 Accordingly, they will be sequestered. Sequestered witnesses cannot be informed of

 testimony at trial until the trial is concluded.

              David Gass will be trial counsel for Plaintiffs. XL has agreed that it will

 not move to disqualify Mr. Gass as trial counsel, even though Mr. Gass previously

 represented Stryker in Stryker I and II and attended the 2009 settlement conference,

 nor will it raise foundational objections to briefs, pleadings, or letters that Mr. Gass

 signed or to transcripts of court hearings that memorialize statements that he made.

 The Court may have to instruct the jury on Mr. Gass’s role in this case.

              Plaintiffs will present video depositions excerpts of Attorneys Jonathan

 Hacker and Richard Barnes.         Mr. Portinga examined these witnesses at their

 depositions. XL has stipulated that the fact that Mr. Portinga was the examiner is

 not grounds for objecting to these video clips.

              Depending on the testimony, Plaintiffs may seek limiting instructions

 to enforce this Court’s orders in limine, including the order excluding out-of-court

 statements made by Magistrate Judge Scoville and the limits imposed on expert

 testimony.




                                            15
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5563 Page 18 of 19




                              Respectfully Submitted,

                              MILLER JOHNSON
                              Attorneys for Plaintiffs


 Dated: July 28, 2020         By    /s/ David J. Gass
                                    David J. Gass (P34582)
                                    James R. Peterson (P43102)
                                    Stephen J. van Stempvoort (P79828)
                                    45 Ottawa Avenue SW, Suite 1100
                                    Grand Rapids, Michigan 49503
                              Telephone: (616) 831-1700




                                      16
Case 1:17-cv-00066-PLM-PJG ECF No. 380 filed 07/28/20 PageID.5564 Page 19 of 19




                                Certificate of Compliance

        1.      This brief complies with the type-volume limitation of W.D. Mich. LCivR

 7.3(b)(i) because this brief contains 4602 words, excluding the parts of the brief

 exempted by W.D. Mich. LCivR 7.3(b)(i).

        2.      This brief has been prepared in a proportionally spaced typeface using

 Microsoft Office Word 2010 for Windows in 12-point Century Schoolbook font.



 Dated: July 28, 2020                    /s/ David J. Gass
                                         David J. Gass (P34582)
                                         James. R. Peterson (P43102)
                                         Stephen J. van Stempvoort (P79828)
                                         Miller Johnson
                                         45 Ottawa Avenue SW, Suite 1100
                                         Grand Rapids, MI 49503
                                         (616) 831-1700




                                           17
 MJ_DMS 32038980v1 88940-307
